        Case 4:20-cv-05640-YGR Document 466 Filed 04/13/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES

 Date: 4/13/2021                Time: 2:58pm-3:06pm          Judge: YVONNE
                                                             GONZALEZ ROGERS
 Case No.: 20-cv-05640-YGR      Case Name: Epic Games, Inc. v. Apple Inc.

Attorney for Plaintiff: Katherine Forrest and Gray Bornstein
Attorney for Defendant: Veronica Moye and Jay Srinivasan

 Deputy Clerk: Frances Stone                        Court Reporter: Raynee Mercado


                                      PROCEEDINGS

STATUS CONFERENCE- HELD via Zoom Webinar
